Title: Thomas Boylston Adams to John Adams, 30 August 1800
From: Adams, Thomas Boylston
To: Adams, John


				
					Dear Sir
					Philadelphia 30th: Aug: 1800.
				
				I have received your favor of the 23d: instt: I hesitated for some days, whether I should enclose the paper containing the Number of Horatius, which was so ridiculously headed as that you refer to, but I finally concluded that the intention of the Author was good, and that an honest though deluded zeal, had transported him, like so many others, whom we have seen, to bolster up a cause, certainly capable of sustaining itself or not worthy to be supported at all, with the charm of a name. It is a mortification to me also, that so few men in this Country, are wise or honest enough to discover & to avow, that the Administration of the last four years, & the measures

that have been carried into effect during that period, have exalted this nation, in her own esteem & in the consideration of foreign powers, infinitely beyond the attainments of the eight preceeding years. Has this been, because Washington approved? But it is useless to dwell upon this subject. “Popularity is” I am well persuaded, “more arbitrary than despotism.” It is in this State always a matter of calculation, how far it may be necessary to bend to it for the sake of interest. This will be illustrated by a recent example. It is usual for the two great political parties here to assemble in separate meetings some time prior to any election of considerable consequence, for the purpose of fixing upon such candidates as may be necessary to fill the different offices, whom they can recommend to the support of their friends & adherents— Such meetings have lately been held here, by both parties, and tickets agreed upon to run at the approaching election— It is a considerable object with the federalists to secure a majority of their number in the City Councils; but a very unpopular measure, that of taxing the Citizens for supplying the City with water, has been pursued by the present members at the instigation of a very numerous list of petitioners, among their Constituents— The labor is yet incomplete, more money must probably be raised; a great clamor has been excited against the present Councils & in order to appease the wrath of the Sovereign people—the federalists have consented, under an idea of necessity, to abandon the principal number of their servants of last year, who have conducted entirely to their satisfaction, discharged their duty with zeal, & fidelity, would have deserved to be censured & turned out of office with disgrace if they had not conducted as they have; and yet—they are unpopular & we must not run the risk of running their names again, but assure them how highly we value their former services, by substituting an entirely new set of members to take their places, because, the democrats will carry the day, if we do not thus accommodate— I was present at several of these meetings, & grieved at such irrational, unjust & dishonorable behavior— I said nothing, but gave a silent vote against the sense of the majority— A motion was made to reconsider at the last meeting, what had been done at a preceeding respecting the City Councils. It was lost by a majority of two to one— I was again in the minority—went from the meeting with disagreeable reflections but never expected to hear any thing more of the business— It seems however that even my silent vote was narrowly watched by somebody present— It disgusted & vexed the leaders of the majority & they cast some illnatured &

hasty remarks upon my motives—this was heard by some of the minority, who had resolved upon having a separate meeting in another place, for the purpose of proposing obtaining an alteration in the ticket proposed. I received an invitation to attend—went, and the meeting, which though small was respectable, agreed to appoint a committee of conference to endeavour to obtain from the other meeting’s committee, an alteration in favor of the old & tried servants. I am named as one of the Committee to confer, but we have not yet met on the business.
				This seems to me to be an epitome of the State of parties on the great political scale. The object in this instance is small, but human passions are often developed in very trifling concerns, so as to afford lessons of wisdom— The real cause of dispute, which I might never have known, but for the schism, is whether the City shall be supplied with water, by Latrobe’s Engines, or whether the Canal Company, which sunk so much property in leveling rocks & mountains to no purpose, shall have a chance to make a market for their stock, by bringing their scheme once more into view. I never can agree in opinion with a majority of these people.
				Your letter to Tench Coxe, which he so obligingly & honorably gave over to “the Aurora,” has appeared, twice already; the remarks & comments must afford you amusement— I hope the types will never be unset, until the electioneering campaign is closed— It is an excellent standing dish for all palates—
				I am, dear Sir / Your Son
				
					T. B. Adams.
				
			